Title: From James Madison to Lynde Walter and Others, 24 January 1821
From: Madison, James
To: Walter, Lynde


                
                    Gentlemen
                    Montpellier (Virga.) Jany. 24. 1821
                
                I have just recd. your letter of the 15th. instant; and I cannot be insensible to the marks of respect & confidence contained in it. But besides that it attaches a very undue weight to my opinion on the subject of a Bankrupt act, I am not sure that the interference you suggest would be received in the light you anticipate. Candor requires also an acknowlegement, that though sincerely anxious for the relief of the prevailing distresses every where, and not opposed altogether to the resource of a Bankrupt system, my reflections would call for modifications which I have no reason to believe

coincide with the views of the subject likely to be taken at Washington. I tender you, Gentlemen my respect & good wishes
                
                    J. M
                
            